As filed with the Securities and Exchange Commission on August 31, 2012 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 15 FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 Franklin Templeton Investments Franklin Floating Rate Master Trust Franklin Floating Rate Master Series August 31 , 2012 FORM N‑1A, Part A: The responses to Item 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Manager: Franklin Advisers, Inc. See item 10 for details. Item 6. Purchase and sale of Fund Shares Franklin Floating Rate Master Trust (Trust) is a diversified open-end management investment company, registered under the Investment Company Act of 1940, as amended (1940 Act), that has one series of shares of beneficial interest, the Franklin Floating Rate Master Series (the “Fund”).The Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended (1933 Act). Shares of the Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. Accredited investors include common or commingled trust funds, investment companies and other institutional investors. The Fund's shares are redeemable. Purchases and redemptions are processed by written request, telephone or wire transfer on any day the Fund is open for business.
